  Case 2:20-cv-04628-SDW Document 15 Filed 05/11/20 Page 1 of 9 PageID: 735



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


 JOSUE V. B.,                                              Civil Action No. 20-4628 (SDW)

                Petitioner,

         v.                                                           OPINION

 JOHN TSOUKARIS, et al.,

                Respondents.


WIGENTON, District Judge:

       Presently before the Court is the petition for a writ of habeas corpus of Petitioner, Josue V.

B., filed pursuant to 28 U.S.C. § 2241. (ECF No. 1). Also before the Court is Petitioner’s motion

seeking a temporary restraining order.       (ECF No. 3).      Following an order to answer, the

Government filed a response to the petition and motion (ECF No. 7), to which Petitioner has

replied. (ECF No. 10). The Government thereafter filed a sur-reply. (ECF Nos. 13-14). For the

following reasons, this Court will deny the petition without prejudice and will deny the motion as

moot in light of the denial of Petitioner’s habeas petition.



I. BACKGROUND

       Petitioner is a twenty-eight year old native and citizen of the Dominican Republic who was

admitted to the United States as a Lawful Permanent Resident in November 2006. (Document 5

attached to ECF No. 7 at 5; ECF no. 14 at 1). During his time in this country, however, Petitioner

amassed a considerable history of criminal infractions, including two separate drug convictions in

New Jersey in January 2018 and August 2019. (Document 5 attached to ECF No. 7 at 5). Based

on this criminal history, Petitioner was taken into immigration custody and placed in removal
  Case 2:20-cv-04628-SDW Document 15 Filed 05/11/20 Page 2 of 9 PageID: 736



proceedings in January 2020.          (Id.).   Petitioner has remained detained pursuant to the

Government’s mandatory detention authority under 8 U.S.C. § 1226(c), to which Petitioner is

subject as a result of his criminal history. (Id.).

        At the time of his admission, Petitioner denied any serious medical issues, but was

suffering from kidney stones, for which he received testing and treatment from jail staff. (ECF

No. 14 at 1-10). At the end of February and in mid-March, he also received treatment and pain

medication for migraines, a problem he has had apparently since childhood. (Id. at 17-18). On

March 23, 2020, however, Petitioner reported to the medical department with symptoms including

cough, sore throat, and sneezing for which he received treatment and medication. (Id. at 19-21).

As he developed a fever and his other symptoms continued, Petitioner was seen again the following

day, at which point he was given flu tests, which were negative, and was given further examination

and testing, as well as medication. (Id. at 25). Petitioner was thereafter given daily temperature

checks and continued to receive medication. (Id.at 29-30). The following week, Petitioner

reported issues with his ability to taste or smell, as well as nasal congestion and pain, for which he

was seen, treated, and provided nasal medication. (Id. at 32-34). Petitioner continued to receive

daily temperature checks. (Id. at 32-35). Petitioner thereafter had a mild allergic reaction on April

5, for which he was immediately treated. (Id. at 36-37). On April 8, 2020, Petitioner developed a

fever, was treated, and received further medication to treat his symptoms, which apparently were

the result of COVID-19 infection, and resulted in Petitioner’s placement in quarantine. (Id. at 39-

40). Medical staff continued to monitor Petitioner throughout the following week, although

Petitioner did refuse treatment on April 10, 2020. (Id. at 41-43). Petitioner was seen again on

April 14, 2020 and was once again examined and provided with medication. (Id. at 43). Because

Petitioner was now showing additional symptoms, including diarrhea, he was provided updated
  Case 2:20-cv-04628-SDW Document 15 Filed 05/11/20 Page 3 of 9 PageID: 737



medications and encouraged to get additional rest and increase his hydration levels. (Id. at 44).

Petitioner also had a chest X-ray taken on April 14, 2020, which showed no serious cause for

concern at that time. (Id. at 56). Petitioner’s medication and monitoring continued for the

following week. (Id. at 44-51).

       After reporting pain on his side, Petitioner was next seen by a doctor on April 19, 2020.

(Id. at 52). Following this visit, his medication was updated, and his medical monitoring continued

for several more days. (Id. at 52-56). On April 22, 2020, Petitioner consented to a COVID-19

test, which indicated that Petitioner had had the virus and was likely recovering and in the process

of developing an immunity to the virus. (Id. at 57-58). The following day, he also received another

chest X-ray. (Id.). Petitioner was also given updated medication, including Imodium for his

ongoing diarrhea issues. (Id.). On April 28, 2020, Petitioner reported sleeping issues, continued

diarrhea, and coughing blood. (Id. at 62). Petitioner also reported bloody stool. (Id. at 63). The

stool issue was determined to likely be the result of hemorrhoids, and Petitioner was otherwise

provided with additional medication to treat both this issue and his ongoing COVID-related

symptoms. (Id. at 64). Petitioner continued to receive sick calls, medical evaluations, and

medication through May 5, 2020. (Id. at 64-71). Petitioner’s medical records beyond May 5 are

not currently available.



II. DISCUSSION

A. Legal Standard

       Under 28 U.S.C. § 2241(c), habeas relief may be extended to a prisoner only when he “is

in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. §

2241(c)(3). A federal court has jurisdiction over such a petition if the petitioner is “in custody”
  Case 2:20-cv-04628-SDW Document 15 Filed 05/11/20 Page 4 of 9 PageID: 738



and the custody is allegedly “in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2241(c)(3); Maleng v. Cook, 490 U.S. 488, 490 (1989). As Petitioner is

currently detained within this Court’s jurisdiction, by a custodian within the Court’s jurisdiction,

and asserts that his continued detention violates due process, this Court has jurisdiction over his

claims. Spencer v. Kemna, 523 U.S. 1, 7 (1998); Braden v. 30th Judicial Circuit Court, 410 U.S.

484, 494-95, 500 (1973); see also Zadvydas v. Davis, 533 U.S. 678, 699 (2001).



B. Analysis

       In his habeas petition and briefing in this matter, Petitioner argues that he should be

released from immigration detention because he has been subjected to punitive conditions of

confinement and has received insufficient medical care in light of his medical history, apparent

COVID infection, and the general threat posed by the COVID-19 epidemic. As this Court recently

explained, assuming the COVID-19 pandemic is a sufficiently severe circumstance that would

warrant permitting a habeas claim based upon Petitioner’s conditions of confinement, claims such

as Petitioner’s

                  could be construed in two fashions – as a claim asserting that the jail
                  has been deliberately indifferent to Petitioner’s medical needs, or as
                  a claim asserting that the conditions under which he is detained
                  amount to an unconstitutional application of punishment without a
                  supporting conviction in violation of the Due Process Clause. As
                  there is no clear guidance from the Courts of Appeals or Supreme
                  Court on how to adjudicate such claims in light of an ongoing
                  pandemic, many courts have found that insufficient jail action in
                  light of the virus can serve as a basis for release under [the
                  circumstances], see, e.g,, Rafael L.O. v. Decker, No. 20-3481, 2020
                  WL 1808843 (D.N.J. Apr. 9, 2020); Cristian A.R. v. Thomas
                  Decker, et al., No. 20-3600 (D.N.J. Apr. 12, 2020); Basank v.
                  Decker, No. 20-2518, 2020 WL 1481503 (S.D.N.Y. Mar. 26, 2020);
                  Castillo v. Barr, No. 20-00605, 2020 WL 1502864 (C.D. Cal. Mar.
                  27, 2020); Thakker v. Doll, No. 20-480, 2020 WL 1671563 (M.D.
                  Pa. Mar. 31, 2020); Malam v. Adducci, No. 20-10829, 2020 WL
Case 2:20-cv-04628-SDW Document 15 Filed 05/11/20 Page 5 of 9 PageID: 739



          1672662 (E.D. Mich. Apr. 5, 2020); while many others have found
          that, where the jail takes adequate precautions in light of a given
          petitioner’s medical history, no such relief is warranted. See, e.g.,
          Dawson v. Asher, No. 20-409, 2020 WL 1304557 (W.D. Wa. Mar.
          19, 2020) (rejecting TRO request because detainees could not
          succeed on merits of request for relief without at least showing
          concrete likelihood of actual injury as opposed to mere speculation
          in light of the legitimate governmental interest in detaining aliens
          throughout removal proceedings); Sacal-Micha v. Longoria, No.
          20-37, 2020 WL 1518861 (S.D. Tex. Mar. 27, 2020) (rejecting
          habeas TRO based on medical conditions of confinement claim as
          that claim normally must be brought under § 1983, and in any event
          such a claim is not likely to succeed in the absence of a showing of
          deliberate indifference to the detainees medical needs); Lopez v.
          Lowe, No. 20-563, 2020 WL 1689874 (M.D. Pa. Apr. 7, 2020)
          (denying request for TRO by habeas petitioner as he could not
          establish deliberate indifference to his medical needs).

                   Turning first to the issue of Petitioner’s medical needs, for
          an immigration detainee to make out a claim for relief based on a
          jail official’s insufficient treatment or deliberate indifference to his
          medical needs under the Due Process Clause, he must show both
          that he is subject to a sufficiently serious medical need, and that jail
          officials have been deliberately indifferent to that need. See, e.g.,
          Natale v. Camden Cnty. Corr. Facility, 318 F.3d 575, 581-82 (3d
          Cir. 2003); Parkell v. Morgan, 682 F. App’x 155, 159-60 (3d Cir.
          2017); King v. Cnty. of Gloucester, 302 F. App’x 92, 96 (3d Cir.
          2008). Even assuming that [the threat of] COVID-19 in and of itself
          is a sufficiently serious need, or that Petitioner’s [asthma] is
          sufficiently serious to oblige the jail to take action to alleviate the
          risk presented by the virus, success on such a claim would still
          require Petitioner to show that officials at the jail were deliberately
          indifferent to that need – i.e. that Respondents “kn[e]w of and
          disregard[ed] an excessive risk to inmate health or safety.” Natale,
          318 F.3d at 582 (quoting Farmer v. Brennan, 511 U.S. 825, 837
          (1994)). This requires that the [respondent] was “both [] aware of
          facts from which the inference could be drawn that a substantial risk
          of serious harm exists and . . . dr[e]w th[at] inference.” Id. Where
          some treatment or proscriptive action designed to alleviate the
          medical need has been provided and the dispute is over the adequacy
          of the treatment or preventative steps taken, federal courts “are
          generally reluctant to second guess medical judgments and to
          constitutionalize claims which sound in state tort law.’” Everett v.
          Nort, 547 F. App’x 117, 121 (3d Cir. 2013) (quoting United States
          ex rel. Walker v. Fayette Cnty., 599 F.2d 573, 575 n. 2 (3d Cir.
          1979)).       Neither a detainee’s subjective dissatisfaction or
  Case 2:20-cv-04628-SDW Document 15 Filed 05/11/20 Page 6 of 9 PageID: 740



               disagreement with the professional judgment of medical staff as to
               how best to deal with a medical issue are normally sufficient to
               establish deliberate indifference. Hairston v. Director Bureau of
               Prisons, 563 F. App’x 893, 895 (3d Cir. 2014); White v. Napolean,
               897 F.2d 103, 110 (3d Cir. 1990); Andrews v. Camden Cnty., 95 F.
               Supp. 2d 217, 228 (D.N.J. 2000).

               ....

                       . . . A claim challenging conditions [of confinement] under
               the Due Process Clause [under the theory that those conditions
               amount to punishment in the absence of a supporting conviction in
               turn] has both a subjective and objective component – the objective
               component requiring a showing that the deprivation involved in the
               conditions was sufficiently serious, and the subjective component
               requiring that jail officials act with a sufficiently culpable mind.
               [Stevenson v. Carroll, 495 F.3d 62, 68 (3d Cir. 2007) (citing Bell v.
               Wolfish, 441 U.S. 520, 535-36 (1979))]. The subjective component
               can be established by showing an express intent to punish; or by
               showing that the conditions in question were arbitrary, purposeless,
               or excessive in relation to the ascribed governmental objective. Id.
               Conditions which are reasonably related to a legitimate government
               interest and which are not excessive in relationship to that interest
               will therefore not support a claim in the absence of a showing of an
               express intent to punish. Id. at 67-69. . . . [I]mmigration detention
               is clearly reasonably related to a legitimate government interest –
               the Government’s interest in securing those subject to removal
               proceedings pending the conclusion of those proceedings in order to
               ensure they do not abscond and that they attend those proceedings
               while also ensuring they are not a danger to the community in the
               meantime. See, Dawson, 2020 WL 1304557 at *2; see also
               Jennings, 138 S. Ct. at 836; Demore v. Kim, 538 U.S. 510, 523
               (2003); Zadvydas, 533 U.S. at 690-91.

Jorge V.S. v. Green, No. 20-3675, 2020 WL 1921936, at *2-4 (D.N.J. Apr. 21, 2020).

       Turning first to Petitioner’s conditions of confinement, as Petitioner has not shown in any

way that his jailors acted with an express intent to punish him, he can only succeed on his claim

by showing that the conditions under which he is detained are either arbitrary, purposeless, or

excessive in relation to their stated objective – securing immigration detainees to ensure they are

neither a danger to the community nor a flight risk. The record in this matter clearly demonstrates
  Case 2:20-cv-04628-SDW Document 15 Filed 05/11/20 Page 7 of 9 PageID: 741



that the jail in which Petitioner is detained has taken numerous concrete steps to alleviate and

mitigate the risk COVID-19 presents to its inmate population.                 Following government

recommendations and guidelines for detention facilities, the jail has increased its inventory of

needed supplies, educated both inmates and staff on the virus and how it is spread, suspended or

limited the entrance into the facility of non-necessary individuals including guests and volunteers,

increased the frequency of the cleaning and disinfecting of the facility, provided additional soap

and hand sanitizer as well as disinfectant cleansers to the detainees within the jail, instituted health

screenings and monitoring for detainees and jail staff, and purchased a significant supply of masks

and other protective equipment. (Document 3 attached to ECF No. 13 at 1-12). The jail has also

put into place quarantine and cohorting protocols under which any inmate with symptoms of

respiratory illness is provided a surgical mask and is monitored, those who show moderate to

severe symptoms are sent to the hospital for testing and medical evaluations, while those with

more mild symptoms are treated in house; those who are symptomatic are placed in quarantine and

those who were exposed to symptomatic detainees but who are not symptomatic themselves are

placed in a separate housing area together. (Id. at 8-10). Those in quarantine or in the separate

cohorted unit remain separate from general population for at least fourteen days. (Id. at 10). Those

detainees who are, per CDC guidelines, in high risk groups are housed separately from the general

population. (Id. at 14). The jail has also begun to use an antibody test upon the detainee and

inmate population for the purposes of housing determinations. (Document 1 attached to ECF No.

13). While the test alone cannot confirm COVID-19 exposure, recovery, or immunity, it does

provide the jail with more information with which to determine who among the asymptomatic

population should be placed in or released from quarantine. (Id. at 5-6). In light of these and the

numerous other steps the jail has taken to protect inmates from the COVID-19 threat to the best of
  Case 2:20-cv-04628-SDW Document 15 Filed 05/11/20 Page 8 of 9 PageID: 742



its abilities, this Court finds that Petitioner’s current conditions of confinement are rationally

related to a legitimate Government purpose, are not excessive in relation to that purpose, and are

neither arbitrary nor purposeless. As such, and as Petitioner has not shown any subjective intent

to punish him on the part of jail staff, Petitioner’s conditions of confinement claim fails to provide

a basis for habeas relief.

        Petitioner’s deliberate indifference to medical needs claim likewise fails to state a valid

basis for habeas relief. Petitioner’s medical records clearly show that jail medical staff continually

and daily monitored his condition throughout his apparent COVID-19 illness, provided tailored

treatment and medications to him, and adjusted those medications and treatments as his symptoms

changed or developed. Petitioner was also given at least two chest X-rays, neither of which

indicated a need for more serious treatment, and received numerous medical visits during his

ongoing illness. In combination with the concrete steps taken to alleviate the threat of the virus

discussed above, Petitioner’s medical records clearly show that the jail’s staff were not deliberately

indifferent to his needs, and instead indicate that Petitioner’s claim is little more than a

disagreement with the specific course of treatment he received, which is insufficient to amount to

a constitutional violation. White, 897 F.2d at 110. Petitioner’s medical claim is therefore

insufficient to warrant the extreme form of relief he seeks, even assuming that his respiratory

illness was in fact COVID-19 as the Due Process Clause does not require that jail staff absolutely

ensure a detainee remains free from all illness, nor does it require that they ensure his perfect

recovery without pain or discomfort. V.S., 2020 WL 1921936 at *3; see also Sacal-Micha; 2020

WL 1518861 at *6. The Due Process Clause requires that jail staff not be deliberately indifferent

to the medical needs of a detainee such as Petitioner, and the medical records in this case clearly

indicate that they were not indifferent to Petitioner’s illness. Petitioner’s deliberate indifference
  Case 2:20-cv-04628-SDW Document 15 Filed 05/11/20 Page 9 of 9 PageID: 743



claim thus fails to state a valid basis for habeas relief. As this Court finds that Petitioner has neither

shown that jail staff have been deliberately indifferent to his medical needs, nor that he has been

subjected to unconstitutional conditions of confinement, Petitioner’s habeas petition is denied, and

Petitioner’s motion seeking a temporary restraining order is denied as moot in light of the denial

of this matter.



III. CONCLUSION

        For the reasons expressed above, Petitioner’s habeas petition (ECF No. 1) is DENIED

WITHOUT PREJUDICE and his motion seeking a temporary restraining order (ECF No. 3) is

DENIED as moot in light of the denial of his habeas petition. An appropriate order follows.



                                                         s/ Susan D. Wigenton
Dated: May 11, 2020                                      Hon. Susan D. Wigenton,
                                                         United States District Judge
